Case 1:18-cv-01377-HYJ-PJG ECF No. 54-15 filed 09/30/20 PagelD.798 Page 1 of 2

EXHIBIT 11
Case 1:18-cv-01377-HYJ-PJG ECF No. 54-15 filed 09/30/20 PagelD.799 Page 2 of 2

——
ee eS ee ee ree

 
   

 

100 North US 131

THE ORIGINAL, SINCE 1976 See Lect 49677

Home Products

 

Fax:
QUOTATION
Date: March 27, 2014
To: | Accent Home Products —- MTL Effective Date: Current economics
5161 Thimens Boul. > 4
eure Quebec H4R 2C8 Quotation vag, =O) le ”. =
° Customer Inquiry:
Altention of: Reter Brandt Estimate No.: T14001
Subject to all conditions on reverse side of quotation.
US Funds
Part No. Description Quantity Price
Per Ship @ 5,000 Dozen
. Units
R1D0Z 1010-1 Regular size, Tattler Reusable Canning 6,120 $7.30
Lids, 1 Dozen
WM1D0Z 1020-1 Wide Mouth size, Tattler Reusable 6,600 $8.94
Canning Lids, 1 Dozen
R1DOZRR 1011 Regular size, Tattler Replacement Rubber 12,096 $1.90
Rings, 1 Dozen
WM1D0ZRR 1021 Wide Mouth size, Tattler Replacement 8,400 $2.10

Rubber Rings, 1 Dozen

Note: Price @ 10,000 Dozen Units further discount @ 4%

*If you require earlier shipment, please advise your requirements

 

FOB: Reed City, Mi *Ship__™" __- weeks after receipt of order
(tt not stated, delivery Is 14 weeks)
- - TERMS: “On Approved Credit +r ren GRY ai Ga 5 . ——-—- ek
Y¥a% - 10 Days, Net 30 “ 2, 000 scheduled to ship week of 3/31/14-
Tooling Due at Billing Date

PACKAGING: Standard Commercial = BLE
# Standard Pack Quantity pes. a

 

Remarks: TATTLER'S AGREEMENT TO SELL THE GOODS TO BUYER IS EXPRESSLY CONDITIONAL ON BUYER'S AGREEMENT TO THESE
TERMS AND CONDITIONS AND THOSE ON THE REVERSE SIDE HEREOF, AND NO ADDITIONAL OF R DIFFERENT TERMS STATED IN ANY
PURCHASE ORDER OR OTHER FORM UTILIZED BY BUYER SHALL BECOME PART OF THE CONTRA CT ? R SALE UNLESS SPECIFICALLY

AGREED TO BY TATTLER IN A WRITING SIGNED BY ITS AUTHORIZED OFFICER. Whe

SA 1295(B) (sea reverse side)
——" LAGMINISTRATIVE MANAGER
